Citation Nr: 9923807	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-28 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran retired from active duty in January 1981 with 
over 20 years of active military service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That determination found 
that the veteran had failed to submit new and material 
evidence such as to reopen a previously denied claim seeking 
entitlement to service connection for residuals of a 
bilateral knee disorder.  



FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was 
initially denied by the RO in an unappealed rating decision 
dated in August 1984.  The veteran was notified of that 
determination, but he did not file a notice of disagreement; 
an unappealed rating decision by the RO in June 1995 found 
that new and material evidence had not been submitted to 
reopen the claim.

2.  Additional evidence received subsequent to the June 1995 
determination includes VA and private clinical records and 
the veteran's testimony at a personal hearing on appeal which 
are neither redundant nor cumulative and are so significant 
that they must be considered in connection with all the 
evidence to fairly decide the merits of the claim.  

3.  The veteran's claim of service connection for a bilateral 
knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the June 1995 rating 
decision by the RO, which declined to reopen the previously 
denied claim of service connection for a bilateral knee 
disorder is new and material, and thus the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a bilateral knee disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In a decision dated in March 1984, entitlement to service 
connection for disabilities of the left and right knee was 
denied by the RO.  This decision essentially found that, 
although the veteran was evaluated and treated for a right 
knee injury in service, examination of the knees thereafter 
failed to reveal any chronic knee pathology for which service 
connection could be established.  The veteran did not appeal 
this determination.  

In June 1995, the RO considered the evidence submitted by the 
veteran since the March 1984 decision and found that the 
evidence was insufficient to alter the earlier determination 
as the additional evidence failed to show a knee disorder 
attributable to service.  The record does not contain a 
notice of disagreement received within one year after the 
July 1995 notice of that decision. 

The above decisions are now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board will first review the evidence that was before the 
agency of original jurisdiction in 1995 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show that, in December 1962, he was 
evaluated for an injury to his right knee.  He was found to 
have a strain of the medial ligament with no fracture and was 
treated conservatively.  His subsequent service medical 
records, including his December 1980 medical examination for 
service retirement, were negative for further findings and/or 
diagnoses referable to his knees.

At his initial post service VA examination in March 1984, the 
veteran reported that, in 1968, when he injured his back in 
service, he also developed pain in the knees and had 
continuing problems with this throughout his service.  It was 
noted that he was diagnosed as having Osgood-Schlatter's and 
chondromalacia, bilaterally.  Physical examination of the 
knees was essentially negative.  An x-ray study of the knees 
was interpreted to be normal.  Osgood-Schlatter's and 
bilateral chondromalacia, by history, were diagnosed.  

Private clinical records received from the Onslow Memorial 
Hospital show that, in late 1994, the veteran presented with 
complaints of knee pain.  He was found to have degenerative 
arthritis in both knees with the right knee more symptomatic.  
In December 1994, he underwent arthroscopy and irrigation of 
the right knee.  An absent right knee anterior cruciate 
ligament was noted at the time. 

On the basis of the above evidence the RO, in March 1984, had 
concluded that the veteran had no existing knee pathology.  
The RO essentially concluded in June 1995 that the evidence 
received subsequent to the March 1984 rating action did not 
establish a basis to reopen the claim.  

Evidence adduced since the June 1995 determination includes 
private treatment records compiled between April 1985 and 
April 1997.  These records show evaluation of the veteran's 
complaints of knee pain as well as other complaints.  The 
veteran was assessed as suffering from degenerative arthritis 
in both knees and, in October 1996, underwent a total knee 
arthroplasty on the right.  A statement from the veteran's 
private physician, dated in February 1997, expressed his 
professional opinion that the veteran would be unable to 
return to work "indefinitely and most likely permanently" 
subsequent to the surgery on his right knee.  

In April 1997, the veteran was rehospitalized for right knee 
complaints and underwent a revision of the patella with total 
knee arthroplasty on the right.  

At a September 1997 VA social and industrial survey, the 
veteran reported that towards the end of his service career, 
he walked with great difficulty secondary to both knee and 
back pain.  He said that he had the first surgery on his 
right knee in October 1996 but after a fall four weeks later 
surgery had to be redone in April 1997.  He reported that he 
currently had a severe restricted range of motion and was not 
able to bend, squat or completely straighten his leg.  

At a personal hearing on appeal in February 1998, the veteran 
described an injury to his back and knees in service while 
stationed in California.  The veteran said that he was 
palletizing water cans for a deployment and, due to a mishap, 
became pinned between these pallets.  He said that, as a 
result of this injury to his back and knees, he was released 
from deployment, put on medical hold, placed in a brace and 
provided physical therapy.  He further testified that the 
injuries to his knees consisted of a right knee fracture with 
torn ligaments and a left knee strain.  He also said that, 
since the injury to his knees, he had had continuing related 
problems both in service and subsequent thereto.  

The Board has reviewed the evidence submitted since the RO's 
rating decision in June 1995 and has determined that this 
evidence primarily reflects evaluation and treatment of the 
veteran's knees and, thus, essentially elaborates on the 
evidence before the RO in June 1995.  The veteran, however, 
has testified under oath concerning the onset of his knee 
problems in service and the continuation of these problems 
thereafter.  His testimony is presumed credible for the 
purpose of considering whether it is new and material.  For 
purposes of making such a determination, the credibility of 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Court has held that, in cases 
where the determinative issue involves continuity of 
symptomatology, testimony may suffice to reopen a claim if 
the testimony relates to continuity of symptomatology, was 
not previously provided with the original claim and provides 
a direct link between the veteran's active service and the 
current state of his condition.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The veteran's testimony summarized above 
meets this test.  Further, medical evidence shows existing 
bilateral knee pathology.  The Board thus concludes that the 
recently submitted evidence is new as it is neither 
cumulative nor redundant and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board finds that the evidence 
recently submitted is new and material and the veteran's 
claim of service connection for a bilateral knee disorder is 
reopened. 

Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the evidence of bilateral knee complaints and the 
veteran's testimony of continuous problems as well as the 
medical evidence showing a history of such problems, the 
Board finds the claim of service connection for a bilateral 
knee disorder to be well grounded.  See Savage v. Gober, 10 
Vet. App. 488; 38 C.F.R. § 3.303(b).  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral knee disorder and 
the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disabilities.

The veteran, who was noted to be a good historian on his VA 
social and industrial survey in September 1997, has testified 
of an extensive injury to his knee in service.  He said this 
injury included a fracture of the right knee with torn 
ligaments.  Service medical records currently on file while 
showing a right knee strain do not reflect this type of 
extensive injury to the joint and may, thus, be incomplete.  
It is the opinion of the Board that under the circumstances 
of this case additional development is required.

In view of the foregoing and given VA's duty to assist, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center to determine if 
any additional service medical records 
are available to include any records of 
the veteran's in-service hospitalization 
for a knee injury.  The veteran should 
also be requested to provide any copies 
of service medical records in his 
possession.  The veteran should be 
advised that he might submit alternate 
forms of evidence to support his claim 
such as "buddy" certificates or 
affidavits.

2.  The RO should also take appropriate 
action to contact the veteran to 
determine if he has any additional 
arguments to present in regard to his 
claim of service connection for a 
bilateral knee disorder.  The veteran 
should be requested to submit the names, 
addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated him for 
his knee symptoms at any time since his 
discharge from service.  Whether or not 
the veteran responds all VA treatment 
records not currently in the claims file 
should be obtained and associated with 
the claims file.  If the veteran responds 
and provides any necessary 
authorizations, the named health care 
provider(s) should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims file.

3.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature, severity and etiology of his 
current bilateral knee disorders.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
clinical records can be studied in 
detail.  At the conclusion of the 
evaluation, the examiner should express 
an opinion with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's current bilateral knee 
pathology is related to service.  

4.  Then, after any further development 
deemed appropriate, the RO should review 
the veteran's claim on a de novo basis.  
Information not previously considered, 
including the recently received clinical 
records and statements as well as the 
testimony of the veteran, should be 
reviewed.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if appropriate.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law and to obtain additional, 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals







